
	
		I
		112th CONGRESS
		1st Session
		H. R. 3002
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To make local funds of the District of Columbia for
		  fiscal year 2012 available for use by the District at the beginning of the
		  fiscal year at the rate of operations provided under the local budget act for
		  such fiscal year if the regular District of Columbia appropriation bill for
		  such fiscal year does not become law prior to the beginning of such fiscal
		  year.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Fiscal Year 2012 Local Funds
			 Continuation Act.
		2.Availability of
			 District of Columbia fiscal year 2012 local funds upon failure by Congress to
			 enact local budget
			(a)Availability of
			 local funds
				(1)In
			 generalNotwithstanding the
			 fourth sentence of section 446 of the District of Columbia Home Rule Act (sec.
			 1–204.46, D.C. Official Code), if the regular District of Columbia
			 appropriation bill for fiscal year 2012 does not become law prior to the
			 beginning of such fiscal year, there is appropriated, out of any moneys of the
			 government of the District of Columbia not otherwise appropriated, and out of
			 applicable corporate or other revenues, receipts, and funds, the amount
			 provided for any project or activity for which funds are provided in the local
			 budget act for such fiscal year.
				(2)Rate of
			 fundingAn appropriation and
			 funds made available or authority granted for a project or activity pursuant to
			 this section shall be at the rate of operations provided for such project or
			 activity under “District of Columbia Funds—Summary of Expenses” as included in
			 the Fiscal Year 2012 Budget Request Act of 2011 (D.C. Act 19–92), as modified
			 as of the date of the enactment of this Act.
				(3)Period of
			 availabilityAn appropriation and funds made available or
			 authority granted for a project or activity pursuant to this section shall be
			 available for the period—
					(A)beginning with
			 October 1, 2011; and
					(B)ending with the
			 date on which the regular District of Columbia appropriation bill for fiscal
			 year 2012 becomes law.
					(b)Terms and
			 ConditionsAn appropriation and funds made available or authority
			 granted for a project or activity pursuant to this section shall be subject to
			 the terms and conditions imposed with respect to the appropriation made and
			 funds made available for fiscal year 2011, or the authority granted for such
			 project or activity under the applicable law in effect at the time.
			(c)Period of
			 CoverageAn appropriation and funds made available or authority
			 granted for a project or activity pursuant to this section shall cover all
			 obligations or expenditures incurred for such project or activity during the
			 portion of fiscal year 2012 for which this section applies to such project or
			 activity.
			(d)Restrictions on
			 Programs or Activities Subject to Other Appropriations ActsThis
			 section shall not apply to a project or activity during any period of fiscal
			 year 2012 if any other provision of law (other than an authorization of
			 appropriations)—
				(1)makes an
			 appropriation, makes funds available, or grants authority for such project or
			 activity to continue for such period; or
				(2)specifically
			 provides that no appropriation shall be made, no funds shall be made available,
			 or no authority shall be granted for such project or activity to continue for
			 such period.
				(e)Protection of
			 Other ObligationsNothing in this section shall be construed to
			 effect obligations of the government of the District of Columbia mandated by
			 other law.
			(f)DefinitionIn this section, the regular
			 District of Columbia appropriation bill for fiscal year 2012 means the
			 annual appropriation bill making appropriations, otherwise making funds
			 available, or granting authority, for the government of the District of
			 Columbia and other activities chargeable in whole or in part against the
			 revenues of the District for fiscal year 2012.
			
